—Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered December 23, 1999, which, in an action for personal injuries sustained in an automobile accident, conditioned the granting of plaintiffs motion for a default judgment upon defendants’ failure to serve an answer within 30 days, unanimously affirmed, without costs.
The motion court properly extended defendants’ time to answer in view of their strong showing of a meritorious defense. Concur — Nardelli, J. P., Rubin, Saxe and Friedman, JJ.